
	

115 HR 3154 : Inspector General Access Act of 2017
U.S. House of Representatives
2018-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 3154
		IN THE SENATE OF THE UNITED STATES
		December 3, 2018Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend the Inspector General Act of 1978 relative to the powers of the Department of Justice
			 Inspector General.
	
	
 1.Short titleThis Act may be cited as the Inspector General Access Act of 2017. 2.Investigations of Department of Justice personnelSection 8E of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
 (1)in subsection (b)— (A)in paragraph (2), by striking and paragraph (3);
 (B)by striking paragraph (3); (C)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively; and
 (D)in paragraph (4), as redesignated, by striking paragraph (4) and inserting paragraph (3); and (2)in subsection (d), by striking , except with respect to allegations described in subsection (b)(3),.
			Passed the House of Representatives November 29, 2018.Karen L. Haas,Clerk.
